EXHIBIT 10.12

 

TWENTY-THIRD LOAN MODIFICATION AGREEMENT

 

This Twenty-third Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into on the Twenty-third Loan Modification Effective
Date, by and between SILICON VALLEY BANK, a California chartered bank, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at One Newton Executive Park,
Suite 200, 2221 Washington Street, Newton, Massachusetts 02462 (“Bank”) and
ASPEN TECHNOLOGY, INC., a Delaware corporation with offices at 200 Wheeler Road,
Burlington, Massachusetts 01803 for itself and as successor by merger with
ASPENTECH, INC., a Texas corporation with offices at 200 Wheeler Road,
Burlington, Massachusetts 01803 (“Borrower”).

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS.  AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER,
ASPENTECH, INC. AND BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED
FEBRUARY 14, 2003, A CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27,
2003, A CERTAIN SECOND LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A
CERTAIN THIRD LOAN MODIFICATION AGREEMENT DATED JANUARY 28, 2005, A CERTAIN
FOURTH LOAN MODIFICATION AGREEMENT DATED APRIL 1, 2005, A CERTAIN FIFTH LOAN
MODIFICATION AGREEMENT DATED MAY 6, 2005, A CERTAIN SIXTH LOAN MODIFICATION
AGREEMENT DATED JUNE 15, 2005, A CERTAIN SEVENTH LOAN MODIFICATION AGREEMENT
DATED SEPTEMBER, 2005, A CERTAIN EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
DATED NOVEMBER 22, 2005, A CERTAIN NINTH LOAN MODIFICATION AGREEMENT DATED
JULY 17, 2006, A CERTAIN TENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 15,
2006, A CERTAIN ELEVENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 27, 2006, A
CERTAIN TWELFTH LOAN MODIFICATION AGREEMENT DATED JANUARY 12, 2007, A CERTAIN
THIRTEENTH LOAN MODIFICATION AGREEMENT DATED APRIL 13, 2007, A CERTAIN
FOURTEENTH LOAN MODIFICATION AGREEMENT DATED JUNE 28, 2007, A CERTAIN WAIVER
AGREEMENT DATED JUNE 28, 2007, A CERTAIN FIFTEENTH LOAN MODIFICATION AGREEMENT
DATED AUGUST 30, 2007, A CERTAIN SIXTEENTH LOAN MODIFICATION AGREEMENT DATED
OCTOBER 16, 2007, A CERTAIN SEVENTEENTH LOAN MODIFICATION AGREEMENT DATED
DECEMBER 28, 2007,  A CERTAIN EIGHTEENTH LOAN MODIFICATION AGREEMENT DATED
JANUARY 24, 2008, A CERTAIN NINETEENTH LOAN MODIFICATION AGREEMENT DATED
APRIL 11, 2008, A CERTAIN TWENTIETH LOAN MODIFICATION AGREEMENT DATED MAY 15,
2008, A CERTAIN TWENTY-FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 13, 2008 AND
A CERTAIN TWENTY-SECOND LOAN MODIFICATION AGREEMENT DATED JULY 15, 2008 (AS
AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the  Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Modifications to Loan Agreement.

 


(I)                                     SECTION 6(5) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE END OF THE
SECTION:


 


“; PROVIDED, FURTHER, THAT BEGINNING ON THE TWENTY-THIRD LOAN MODIFICATION
EFFECTIVE DATE, BORROWER MAY IN LIEU THEREOF DELIVER ITS MONTHLY COMPLIANCE
CERTIFICATES FOR THE MONTHLY PERIOD COINCIDING WITH EACH FISCAL QUARTER END OF
THE BORROWER (EACH SEPTEMBER 

 

--------------------------------------------------------------------------------



 


30, DECEMBER 31, MARCH 31, AND JUNE 30), WITHIN FIVE (5) DAYS OF FILING THE
QUARTERLY FINANCIALS OF THE BORROWER PURSUANT TO SECTION 6(6) FOR SUCH FISCAL
QUARTER WITH THE SEC.  BANK HEREBY WAIVES DELIVERY OF ALL OTHER MONTHLY
COMPLIANCE CERTIFICATES.”


 


(II)                                  SECTION 6(6) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE END OF THE
SECTION:


 


“; PROVIDED, FURTHER, THAT BEGINNING ON THE TWENTY-THIRD LOAN MODIFICATION
EFFECTIVE DATE, BORROWER MAY IN LIEU THEREOF DELIVER ITS QUARTERLY UNAUDITED
FINANCIAL STATEMENTS TO BANK CONTEMPORANEOUSLY WITH THE FILING OF SUCH QUARTERLY
FINANCIAL STATEMENTS WITH THE SEC.”


 


(III)                               SECTION 6(8) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE END OF THE
SECTION:


 


“;PROVIDED, FURTHER, THAT BEGINNING ON THE TWENTY-THIRD LOAN MODIFICATION
EFFECTIVE DATE, BORROWER MAY IN LIEU THEREOF DELIVER ITS ANNUAL FINANCIAL
STATEMENTS TO BANK CONTEMPORANEOUSLY WITH THE FILING OF SUCH ANNUAL FINANCIAL
STATEMENTS WITH THE SEC.”


 


(IV)                              SECTION 8 OF THE LOAN AGREEMENT SHALL BE
AMENDED BY ADDING THE FOLLOWING DEFINITIONS THERETO, EACH IN THE APPROPRIATE
ALPHABETICAL ORDER:


 


““TWENTY-THIRD LOAN MODIFICATION AGREEMENT” MEANS THAT CERTAIN TWENTY-THIRD LOAN
MODIFICATION AGREEMENT, EXECUTED ON THE TWENTY-THIRD LOAN MODIFICATION EFFECTIVE
DATE.


 


“TWENTY-THIRD LOAN MODIFICATION EFFECTIVE DATE” MEANS THE DATE INDICATED ON THE
SIGNATURE PAGE TO THE TWENTY-THIRD LOAN MODIFICATION AGREEMENT.”


 


4.                                       FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE OF SEVEN THOUSAND FIVE HUNDRED DOLLARS ($7,500), WHICH FEE
SHALL BE DUE ON THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE
HEREOF.  BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT  SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


6.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
EACH DATED AS OF JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE
FOURTH AMENDMENT AND EXHIBIT A TO THE FOURTH AMENDMENT AND ACKNOWLEDGES,
CONFIRMS AND AGREES THE DISCLOSURES AND INFORMATION THEREIN, IN SCHEDULE 3.10 TO
THE LOAN AGREEMENT, IN SCHEDULE 1 ANNEXED TO THE TENTH LOAN MODIFICATION
AGREEMENT, AND/OR IN CONNECTION WITH THE FORMATION OF SUBSIDIARIES AS
CONTEMPLATED BY THE GUGGENHEIM TRANSACTIONS AND THE KEY TRANSACTIONS (AS DEFINED
IN THE SIXTH LOAN MODIFICATION AGREEMENT AND THE ELEVENTH LOAN MODIFICATION
AGREEMENT, RESPECTIVELY), HAVE NOT CHANGED AS OF THE DATE HEREOF.


 


7.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


8.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.

 

2

--------------------------------------------------------------------------------


 


9.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


10.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS, AFTER GIVING EFFECT TO THIS LOAN MODIFICATION AGREEMENT
AND THE WAIVER AGREEMENT ENTERED INTO BETWEEN BORROWER AND BANK DATED AS OF THE
DATE HEREOF.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.


 


11.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

 

BORROWER:

 

 

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

   /s/ Bradley T. Miller

 

Name:

Bradley T. Miller

 

Title:

Chief Financial Officer

 

 

 

 

BANK:

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

By:

    /s/ Michael Tramack

 

Name:

  Michael Tramack

 

Title:

  Senior Vice President

 

 

Twenty-third Loan Modification Effective Date: September 30, 2008

 

[Twenty-third Loan Modification Agreement Signature Page]

 

--------------------------------------------------------------------------------